                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

FREDERICK THOMAS, #M18843,                         )
                                                   )
                       Plaintiff,                  )
                                                   )
       vs.                                         )      Case No. 19-cv-00865-NJR
                                                   )
SGT. WEAVER,                                       )
SGT. MASON,                                        )
MS. McDONALD,                                      )
and WARDEN GOINGS,                                 )
                                                   )
                       Defendants.                 )

                                MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Frederick Thomas filed this pro se civil rights action pursuant to 42 U.S.C. § 1983

for constitutional deprivations that occurred at Lawrence Correctional Center (“Lawrence”). The

Complaint did not survive screening under 28 U.S.C. § 1915A and was dismissed without

prejudice on October 7, 2019. (Docs. 1, 8). Plaintiff was granted leave to file a First Amended

Complaint on or before November 1, 2019. (Doc. 8, p. 4). However, he was warned that the action

would be dismissed with prejudice, if he failed to do so. (Id.). He was also warned that the dismissal

would count as a “strike” under 28 U.S.C. § 1915(g). (Id.).

       Plaintiff missed the deadline for filing the First Amended Complaint. At least a week has

passed since the deadline expired. He has not requested an extension.

       The Court will not allow this matter to linger indefinitely. Accordingly, this action shall be

dismissed with prejudice for failure to comply with the Court’s Order (Doc. 8) to file a First

Amended Complaint and/or to prosecute his claims. See FED. R. CIV. P. 41(b). The dismissal shall

count as one of Plaintiff’s three allotted “strikes” within the meaning of Section 1915(g).



                                                  1
                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice based on

Plaintiff’s failure to comply with the Court’s Order to file a First Amended Complaint (Doc. 8)

and prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir.

1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal counts as a “strike”

within the meaning of Section 1915(g).

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains due and

payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal, he

will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must list

each of the issues he intends to appeal in the notice of appeal. Moreover, if the appeal is found to

be nonmeritorious, Plaintiff may also incur another “strike.” A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R.

APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the

entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 11/8/2019
                                                      s/ Nancy J. Rosenstengel
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge

                                                 2
